Citation Nr: 1603287	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-40 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 10, 2015, and in excess of 70 percent thereafter.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that continued a 50 percent rating for PTSD and denied entitlement to a TDIU. 

In a subsequent rating decision in September 2015, the RO increased the disability rating for PTSD to 70 percent, effective August 10, 2015.  This action did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO also issued a statement of the case in April 2015 for the issues of service connection for tinnitus and service connection for residuals scarring of the lung secondary to tuberculosis.  As the Veteran did not perfect an appeal on these issues, they are not before the Board.  See 38 C.F.R. § 20.202; see also 38 U.S.C.A. § 7105(d) (3)-(5).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Correspondence submitted in July 2008 and the report associated with his August 2015 VA examination indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  As such, the Board finds that additional evidentiary development is required on remand to obtain records from the SSA pertaining to his claim for SSA disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

In addition, VA treatment records indicate that the Veteran sought counseling through the Vet Center from January 2009 until approximately 2011.  These records should also be obtained on remand.

Also, the Veteran's electronic record appears to show that the Veteran applied for vocational rehabilitation benefits.  Those records should also be obtained on remand.

Remand of the issue of entitlement to a TDIU is warranted because it is part and parcel of the issue of entitlement to an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.
 
2.  Obtain records of treatment from the Vet Center dating from January 2009.

3.  Associate a copy of the Veteran's VA Vocational Rehabilitation records with VBMS.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




